            Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 1 of 23




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  ERNESTO GALVEZ and ONDILON
  GALVEZ DE JESUS, individually and on
  behalf of others similarly situated,
                                                                     COMPLAINT
                                     Plaintiffs,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  #1 ISTANBUL KEBAB HOUSE CORP.
  (D/B/A ISTANBUL KEBAB HOUSE) and                                     ECF Case
  SAODAT USMONOVA ,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Ernesto Galvez and Ondilon Galvez de Jesus , individually and on behalf of

 others similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael

 Faillace & Associates, P.C., upon their knowledge and belief, and as against #1 Istanbul Kebab

 House Corp. (d/b/a Istanbul Kebab House), (“Defendant Corporation”) and Saodat Usmonova,

 (“Individual Defendant”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants #1 Istanbul Kebab House Corp. (d/b/a

Istanbul Kebab House) and Saodat Usmonova.

       2.       Defendants own, operate, or control a Turkish restaurant, located at 712 9th Ave,

New York, NY 10019 under the name “Istanbul Kebab House”.
              Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 2 of 23




        3.      Upon information and belief, individual Defendant Saodat Usmonova, serve or

served as owner, manager, principal, or agent of Defendant Corporation and, through this corporate

entity, operates or operated the restaurant as a joint or unified enterprise.

        4.      Plaintiffs were employed as a dishwasher and delivery workers at the restaurant

located at 712 9th Ave, New York, NY 10019.

        5.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

        6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

        7.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

        8.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

        9.      At all relevant times, Defendants paid Plaintiffs at a rate that was lower than the

required tip-credit rate.

        10.     In addition, Defendants maintained a policy and practice of unlawfully appropriating

Plaintiffs’ and other tipped employees’ tips and made unlawful deductions from these Plaintiffs’ and

other tipped employees’ wages.

        11.     Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

        12.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without



                                                   -2-
              Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 3 of 23




providing the minimum wage and overtime compensation required by federal and state law and

regulations.

        13.         Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        14.         Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                       JURISDICTION AND VENUE

        15.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        16.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Turkish restaurant located in this district. Further, Plaintiffs were employed by Defendants

in this district.

                                                     PARTIES

                                                      Plaintiffs



                                                      -3-
             Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 4 of 23




       17.     Plaintiff Ernesto Galvez (“Plaintiff Galvez” or “Mr. Galvez”) is an adult individual

residing in Queens County, New York.

       18.     Plaintiff Galvez was employed by Defendants at Istanbul Kebab House from

approximately April 19, 2020 until on or about July 1, 2020.

       19.     Plaintiff Ondilon Galvez de Jesus (“Plaintiff Galvez de Jesus” or “Mr. Galvez de

Jesus”) is an adult individual residing in Queens County, New York.

       20.     Plaintiff Galvez de Jesus was employed by Defendants at Istanbul Kebab House

from approximately June 22, 2020 until on or about July 1, 2020.

                                             Defendants

       21.     At all relevant times, Defendants owned, operated, or controlled a Turkish restaurant,

located at 712 9th Ave, New York, NY 10019 under the name “Istanbul Kebab House”.

       22.     Upon information and belief, #1 Istanbul Kebab House Corp. (d/b/a Istanbul Kebab

House) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 712 9th Ave, New York,

NY 10019.

       23.     Defendant Saodat Usmonova is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Saodat Usmonova is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Saodat Usmonova possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.



                                                 -4-
             Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 5 of 23




                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       24.     Defendants operate a Turkish restaurant located in the Hell's Kitchen section of

Manhattan in New York City.

       25.     Individual Defendant, Saodat Usmonova, possesses operational control over

Defendant Corporation, possesses ownership interests in Defendant Corporation, and controls

significant functions of Defendant Corporation.

       26.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       27.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       28.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       29.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       30.     Upon information and belief, Individual Defendant Saodat Usmonova operates

Defendant Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation

as an entity legally separate and apart from himself, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,




                                                  -5-
              Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 6 of 23




               b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                  by, amongst other things, failing to hold annual meetings or maintaining

                  appropriate corporate records,

               c) transferring assets and debts freely as between all Defendants,

               d) operating Defendant Corporation for his own benefit as the sole or majority

                  shareholder,

               e) operating Defendant Corporation for his own benefit and maintaining control over

                  this corporation as a closed Corporation,

               f) intermingling assets and debts of his own with Defendant Corporation,

               g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                  liability as necessary to protect his own interests, and

               h) Other actions evincing a failure to adhere to the corporate form.

        31.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

        32.     During 2020, Defendants, both separately and jointly, had a gross annual volume of

sales of not less than $500,000 (exclusive of excise taxes at the retail level that are separately stated).

        33.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.




                                                    -6-
                Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 7 of 23




                                            Individual Plaintiffs

          34.     Plaintiffs are former employees of Defendants who were employed as a dishwasher

and delivery workers.

          35.     Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                         Plaintiff Ernesto Galvez

          36.     Plaintiff Galvez was employed by Defendants from approximately April 19, 2020

until on or about July 1, 2020.

          37.     Defendants ostensibly employed Plaintiff Galvez as a delivery worker.

          38.     Plaintiff Galvez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

          39.     Plaintiff Galvez’s work duties required neither discretion nor independent judgment.

          40.     Throughout his employment with Defendants, Plaintiff Galvez regularly worked in

excess of 40 hours per week.

          41.     From approximately April 19, 2020 until on or about May 31, 2020, Plaintiff Galvez

worked from approximately 11:00 a.m. until on or about 9:00 p.m. to 10:00 p.m., Tuesdays through

Sundays (typically 60 to 66 hours per week).

          42.     From approximately June 22, 2020 until on or about July 1, 2020, Plaintiff Galvez

worked from approximately 11:00 a.m. until on or about 11:00 p.m., Tuesdays through Sundays

(typically 72 to 78 hours per week).

          43.     Throughout his employment, Defendants paid Plaintiff Galvez his wages in cash.

          44.     From approximately April 19, 2020 until on or about July 1, 2020, Defendants paid

Plaintiff Galvez $10.00 per hour.



                                                    -7-
             Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 8 of 23




       45.     Defendants did not pay Plaintiff Galvez one week’s and one day worth of wages for

his work.

       46.     Plaintiff Galvez’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       47.     For example, Defendants required Plaintiff Galvez to work 1 hour past his scheduled

departure time one to two days a week, and did not pay him for the additional time he worked.

       48.     Defendants never granted Plaintiff Galvez any breaks or meal periods of any kind.

       49.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Galvez regarding overtime and wages under the FLSA and NYLL.

       50.     Defendants did not provide Plaintiff Galvez an accurate statement of wages, as

required by NYLL 195(3).

      51.      Defendants did not give any notice to Plaintiff Galvez, in English and in Spanish

(Plaintiff Galvez’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      52.      Defendants required Plaintiff Galvez to purchase “tools of the trade” with his own

funds—including a delivery bag.

                                  Plaintiff Ondilon Galvez de Jesus

       53.     Plaintiff Galvez de Jesus was employed by Defendants from approximately June 22,

2020 until on or about July 1, 2020.

       54.     Defendants ostensibly employed Plaintiff Galvez de Jesus as a delivery worker and a

dishwasher.

       55.     Plaintiff Galvez de Jesus regularly handled goods in interstate commerce, such as

food and other supplies produced outside the State of New York.



                                                 -8-
               Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 9 of 23




         56.     Plaintiff Galvez de Jesus’s work duties required neither discretion nor independent

judgment.

         57.     From approximately June 22, 2020 until on or about July 1, 2020, Plaintiff Galvez de

Jesus worked from approximately 5:00 p.m. until on or about 12:00 a.m., on Mondays and from

approximately 12:00 p.m. until on or about 12:00 a.m., on Wednesdays (typically 19 hours per

week).

         58.     Defendants did not pay Plaintiff Galvez de Jesus any wages for his work.

         59.     Defendants never granted Plaintiff Galvez de Jesus any breaks or meal periods of any

kind.

         60.     Defendants withheld a portion of Plaintiff Galvez de Jesus’s tips; specifically,

Defendants pocketed all tips that Plaintiff Galvez de Jesus earned.

         61.     Plaintiff Galvez de Jesus was not required to keep track of his time, nor to his

knowledge, did the Defendants utilize any time tracking device such as punch cards, that accurately

reflected his actual hours worked.

         62.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Galvez de Jesus regarding overtime and wages under the FLSA and NYLL.

         63.     Defendants did not provide Plaintiff Galvez de Jesus an accurate statement of wages,

as required by NYLL 195(3).

        64.      Defendants did not give any notice to Plaintiff Galvez de Jesus, in English and in

Spanish (Plaintiff Galvez de Jesus’s primary language), of his rate of pay, employer’s regular pay

day, and such other information as required by NYLL §195(1).

        65.      Defendants required Plaintiff Galvez de Jesus to purchase “tools of the trade” with

his own funds—including a delivery bag.



                                                  -9-
             Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 10 of 23




                                  Defendants’ General Employment Practices

      66.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.

      67.       Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked..

      68.       Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      69.       Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      70.       These Plaintiffs and all other tipped workers were paid at the lowered tip-credit rate

by Defendants.

      71.       In violation of federal and state law as codified above, Defendants classified these

Plaintiffs and other tipped workers as tipped employees, and paid them at a rate that was at the

lowered tip-credit rate when they should have classified them as non-tipped employees and paid

them at the minimum wage rate.

      72.       Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.




                                                 - 10 -
            Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 11 of 23




      73.      Defendants failed to inform Plaintiffs who received tips, that their tips were being

credited towards the payment of the minimum wage.

      74.      Defendants failed to maintain a record of tips earned by Plaintiffs who worked as

delivery workers for the tips they received. As part of its regular business practice, Defendants

intentionally, willfully, and repeatedly harmed Plaintiffs who received tips, by engaging in a pattern,

practice, and/or policy of violating the FLSA and the NYLL. This policy and pattern or practice

included depriving delivery workers of a portion of the tips earned during the course of employment.

      75.      Defendants unlawfully misappropriated charges purported to be gratuities received

by tipped Plaintiffs, and other tipped employees, in violation of New York Labor Law § 196-d

(2007).

      76.      Under the FLSA and NYLL, in order to be eligible for a “tip credit,” employers of

tipped employees must either allow employees to keep all the tips that they receive or forgo the tip

credit or pay them the full hourly minimum wage.

      77.      Defendants    willfully disregarded         and   purposefully evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      78.      Defendants paid Plaintiff Galvez his wages in cash.

      79.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      80.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.



                                                  - 11 -
            Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 12 of 23




      81.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      82.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      83.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      84.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      85.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf



                                                  - 12 -
             Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 13 of 23




of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      86.       At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      87.       The claims of Plaintiffs stated herein are similar to those of the other employees.

                                    FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      88.       Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      89.       At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      90.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      91.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       92.      Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable



                                                  - 13 -
             Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 14 of 23




minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      93.       Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      94.       Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      95.       Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      96.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      97.       Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      98.       Plaintiffs (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                    THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      99.       Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      100.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.




                                                  - 14 -
             Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 15 of 23




      101.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      102.      Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      103.      Plaintiffs were damaged in an amount to be determined at trial.

                                   FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      104.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      105.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      106.      Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      107.      Plaintiffs were damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      108.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      109.      Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.



                                                  - 15 -
             Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 16 of 23




      110.      Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      111.      Plaintiffs were damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      112.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      113.      Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      114.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      115.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      116.      With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and



                                                  - 16 -
             Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 17 of 23




basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      117.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                   EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      118.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      119.      Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

      120.      Plaintiffs were damaged in an amount to be determined at trial.

                                    NINTH CAUSE OF ACTION

                   UNLAWFUL DEDUCTIONS FROM TIPS IN VIOLATION

                                OF THE NEW YORK LABOR LAW

      121.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      122.      At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the N.Y. Lab. Law §§ 2 and 651.

      123.      New York State Labor Law § 196-d prohibits any employer or his agents, including

owners and managers, from demanding or accepting, directly or indirectly, any part of the gratuities




                                                  - 17 -
               Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 18 of 23




received by an employee, or retaining any part of a gratuity, or any charge purported to be a gratuity,

for an employee.

        124.      Defendants unlawfully misappropriated a portion of Plaintiffs’ tips that were received

from customers.

        125.      Defendants knowingly and intentionally retained a portion of Plaintiffs’ tips in

violations of the NYLL and supporting Department of Labor Regulations.

                      Plaintiffs were damaged in an amount to be determined at trial.

                                      TENTH CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                  OF THE NEW YORK LABOR LAW

        126.      Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        127.      Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        128.      Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;




                                                    - 18 -
         Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 19 of 23




       (b)     Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

       (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

       (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

       (f)     Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

       (k)     Declaring that Defendants violated the timely payment provisions of the NYLL as



                                               - 19 -
          Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 20 of 23




to Plaintiffs;

        (l)      Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

        (m)      Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

        (n)      Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

        (o)      Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (p)      Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

        (q)      Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

        (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

        (s)      Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and



                                                  - 20 -
       Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 21 of 23




      (t)    All such other and further relief as the Court deems just and proper.

                                       JURY DEMAND

      Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

      July 14, 2020

                                                       MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:              /s/ Michael Faillace
                                                       Michael Faillace [MF-8436]
                                                       60 East 42nd Street, Suite 4510
                                                       New York, New York 10165
                                                       Telephone: (212) 317-1200
                                                       Facsimile: (212) 317-1620
                                                       Attorneys for Plaintiffs




                                              - 21 -
Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 22 of 23
Case 1:20-cv-06332-LGS Document 1 Filed 08/12/20 Page 23 of 23
